







PROMISSORY NOTE

Principal

$2,583,089.54

Loan Date

08-14-2009

Maturity

07-15-2020

Loan No.

0800004614-16

Cal/Coll

Account

800004614

Officer

NTS

Initials

        

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing” * * *” has been omitted due to text length limitations.

        




Borrower:

NEXT INC.

1295 VERNON STREET

WABASH, IN  46992

Lender:

Crossroads Bank

Wabash

1205 N. Cass Street

Wabash, IN  46992

  

_____________________________________________________________________________________________

Principal Amount: $2,583,089.54

Date of Note: August 14, 2009

PROMISE TO PAY. NEXT INC (“Borrower”) promises to pay to Crossroads Bank
(“Lender”), or order, in lawful money of the United States of America. the
principal amount of Two Million Five Hundred Eighty-three Thousand Eighty-nine &
54/100 Dollars ($2,583.089.54), together with interest on the unpaid principal
balance from August 14. 2009, until paid in full.

PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule,.
which calculates interest on the unpaid principal balances as described in the
“INTEREST CALCULATION METHOD” paragraph using the interest rates described in
this paragraph: 6 monthly consecutive interest payments, beginning September 15.
2009, with interest calculated on the unpaid principal balances using an
interest rate of 7.000% per annum based on a year of 360 days; 10 monthly
consecutive principal and interest payments, beginning March 15. 2010, with
interest calculated on the unpaid principal balances using an interest rate of
7.000% per annum based on a year of 360 days; 114 monthly consecutive principal
and interest payments, beginning January 15, 2011, with interest calculated on
the unpaid principal balances using an interest rate based on the Index
described below, plus a margin of 0.500 percentage points. the sum rounded up to
the nearest 0.125, adjusted if necessary for the minimum and maximum rate
limitations for this loan; and one principal and interest payment on July 15.
2020, with interest calculated on the unpaid principal balances using an
interest rate based on the Index described below, plus a margin of 0.500
percentage points, the sum rounded up to the nearest 0.125, adjusted if
necessary for the minimum and maximum rate limitations for this loan. The final
payment will be for all principal and accrued interest not yet paid, together
with any other unpaid amounts under this Note. Unless otherwise agreed or
required by applicable law, payments will be applied to First to Accrued
Interest; Then to Principal; Then to Escrow (If Applicable); Then to late
Charges. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the base rate on
corporate loans posted by at least 75% of the 30 largest US Banks known as The
Wail Street Journal US Prime Rate (the “Index”). The Index is not necessarily
the lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower. Lender will tell Borrower the current Index rate upon
Borrower’s request. The interest rate change will not occur more often than each
year. Borrower understands that Lender may make loans based on other rates as
well. The interest rate or rates to be applied to the unpaid principal balance
during this Note will be the rate or rates set forth herein in the “Payment”
section. Notwithstanding any other provision of this Note, after the first
payment stream, the interest rate for each subsequent payment stream will be
effective as of the last payment date of the just-ending payment stream. NOTICE:
Under no circumstances will the interest rate on this Note be less than 6.500%
per annum or more than (except for any higher default rate shown below) the
lesser of 21.000% per annum or the maximum rate allowed by applicable law.
Whenever increases occur [n the interest rate, Lender, at its option, may do one
or more of the following: (A) increase Borrower’s payments to ensure Borrower’s
loan will payoff by its original final maturity date, (B) increase Borrower’s
payments to cover accruing interest, (C) increase the number of Borrower’s
payments, and (D) continue Borrower’s payments at the same amount and increase
Borrower’s final payment.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due: Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments. Borrower agrees not to send Lender payments
marked .”paid in full”, “without recourse”, or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender’s rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Crossroads Bank, Wabash. 1205 N Cass Street. Wabash. IN
46992.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $17.50.
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity. the interest rate on this Note shall be increased to 21.000% per annum
based on a year of 360 days. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit. security agreement. purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sale discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sale discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount. Under all circumstances, the Indebtedness
will be repaid without relief from any Indiana or other valuation and
appraisement laws.

ATTORNEYS’ FEES: EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit; including
without limitation all attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Indiana without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Indiana. .

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Borrower acknowledges this Note is secured by ANY AND ALL MORTGAGES,
SECURITY AGREEMENTS AND GUARANTYS NOW OR IN THE FUTURE IN THE NAME OF NEXT INC
AND/OR BLUE SKY GRAPHICS, INC AND/OR NEXT MARKETING, INC. AND THE ASSIGNMENT OF
DEPOSIT ACCOUNT(S) BY DANNY F COOKE AND/OR CINDY S. HENSLEY.

CONSENT TO VENUE. If Lender files a lawsuit to collect this agreement or to
otherwise enforce its terms; I agree that the lawsuit may be brought by the
Lender in the Superior or Circuit Courts of Wabash County, Indiana, and that
either court shall have personal jurisdiction over Borrower and venue of the
action shall be appropriate in Wabash County, Indiana.

BREAK OTHER PROMISES. I break any promise made to Lender or fail to perform
promptly at the time and strictly in the manner provided in this Note or in any
agreement related to this Note, or in any other agreement or loan I have with
Lender.

PRIOR NOTE. NEXT, INC. NOTE DATED 08/14/09 IN THE AMOUNT OF $20,139.51, NOTE
DATED 08/14/09 IN THE AMOUNT OF $2,583,089.54, NOTE DATED 08/14/09 IN THE AMOUNT
OF $52,695.16 AND ANY AND ALL FUTURE INDEBTEDNESS OF NEXT, INC.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy{ies} should be sent to us at the following address: Crossroads Bank
P.O. Box 259 Wabash, IN 46992.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms .of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.












BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

NEXT, INC.

By:

/s/ Robert M. Budd






     ROBERT M. BUDD, CHIEF EXECUTIVE

     OFFICER of NEXT INC.










By:

/s/ David O. Cole






     DAVID O. COLE, CHIEF FIN. & ACC. OFFICER

     of NEXT INC.

  

LENDER:

CROSSROADS BANK

By:

/s/ Noah T. Smith






Noah T. Smith, Senior Vice President




    



2






ADDENDUM TO PROMISSORY NOTE

LOAN NO. 0800004614-16

Notwithstanding any provisions of the Note to which this Addendum is appended,
the following provisions shall govern and control:

1.

With regard to “Payment Default,” Borrower’s failure to make a payment within
ten (10) days after it is due shall constitute an Event of Default.

2.

Any provision in the Agreement providing for Grantor to pay Lender’s attorney’s
fees and expenses incurred in the enforcement of this Agreement shall mean only
Lender’s reasonable attorney’s fees and expenses.

3.

With regard to “Change of Ownership” constituting an event of default, the
paragraph shall be deleted.

NEXT, INC.

By:

/s/ Robert M. Budd






     Robert M. Budd, Chief Executive Officer

By:

/s/ David O. Cole






     David O. Cole, Chief Financial and

     Accounting Officer

CROSSROADS BANK

By:

/s/ Noah T. Smith






     Noah T. Smith, Senior Vice President







